PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Reza Molavi, et al. 
Application No. 17/068,388
Filed: October 12, 2020
For: SYSTEMS AND METHODS TO EXTRACT QUBIT PARAMETERS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed June 09, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring inventor’s Oath or Declaration (Notice) mailed November 29, 2021. The issue
fee was timely paid on February 25 2022. Accordingly, the application became abandoned on
February 26, 2022. A Notice of Abandonment was mailed March 03, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of inventor’s oath/declaration or substitute statement for Reza Molavi, Mark H. Volkmann and Paul I Bunyk, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

In view of the accompanying petition to withdraw from issue and request for continued examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  
	



/JOANNE L BURKE/Lead Paralegal Specialist, OPET